EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Richard Goldberg on 1/27/2022.

The listing of claims has been amended as follows:
Claim 1 has been replaced with the following:
-- 1.	Sealing inner sleeve for inserting into axially offset pipes, comprising: 
two bent-round sleeves formed of steel sheets, said bent-round sleeves having inner and outer surfaces and being frustoconical in the form of a truncated cone which is frustoconical on the inner surface and frustoconical on the outer surface and are arranged in such a way that smaller openings of the two sleeves are located opposite of each other, 
the two sleeves being unconnected with each other, 
wherein the steel sheets of the sleeves include free ends that overlap in overlapping areas in circumferential directions thereof, 
an arresting device arranged in each of these overlapping areas which permits expansion of the sleeves to an expanded configuration and which retains the sleeves in the expanded configuration, and 
a deformable jacket tube in which the two sleeves are arranged at a distance from one another, the jacket tube being formed as a wound jacket tube with areas overlapping in the 
a tubular sealing element covering the jacket tube, and 
annularly extending sealing ribs arranged in an area of opposite free ends at an outer circumference of the tubular sealing element. --

Claim 6 has been replaced with the following:
--6.	Sealing inner sleeve according to claim 1, wherein the jacket tube covers a part of the two sleeves so that the two sleeves partly protrude out of the jacket tube with outer free end areas thereof located in an area of a larger opening of the truncated cone.--



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679